DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election Requirement
The election without traverse of estradiol as the first compound and doxycycline as the second compound for ‘Species Election I – Exogenous First and Second Compounds’; LoxP sites for ‘Species Election II – Pair of Site-Specific Recombinase Recognition Sites  (SSRS)’; Cre for ‘Species Election III – Site Specific Recombinase (SSR)’; camphor for ‘Species Election V – Decoy Compound’; and camphor repressor RNA for ‘Species Election V – Decoy RNA’ in the ‘Response to Restriction/Election Requirement’, filed 19 October 2021, is acknowledged. 
The requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Accordingly, claims under examination are claims 1-14 along with estradiol as the first compound and doxycycline as the second compound for ‘Species Election I – Exogenous First and Second Compounds’; LoxP sites for ‘Species Election II – Pair of Site-Specific Recombinase Recognition Sites (SSRS)’; Cre for ‘Species Election III – Site Specific Recombinase (SSR)’; camphor for ‘Species Election V – Decoy Compound’; and camphor repressor RNA for ‘Species Election V – Decoy RNA’

Response to Allegations/Arguments directed to ‘Objection to Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’
The ‘Response to Restriction/Election Requirement’ (p3), filed 19 October 2021, indicates the specification is amended to delete the browser-executable code. In view of the amendment to the specification this objection is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,059,927
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,059,927 (see attached ‘PTO-892’; “USPAT ‘927”). It should be recognized that this application is filed as a continuation of U.S. Patent Application No. 15/000,640 and, therefore, is not afforded safe harbor.
The following specifically denotes the claims of this application with the corresponding claims of USPAT ‘927 applied herein:
Claims 1, 4-12, and 14 are unpatentable over claim 1 of USPAT ‘927.
Claim 2 is unpatentable over claim 2 of USPAT ‘927.
Claims 3 and 13 are unpatentable over claim 3 of USPAT ‘927.
Claims 1-3 of USPAT ‘927 renders claims 1-14 unpatentable. Claim 1 of USPAT ‘927 is drawn to “A modified microorganism, the growth of which can be controlled by exogenously provided first and second compounds, the modified microorganism having genetic alterations comprising: i) a promoter inducible by the first compound, wherein the inducible promoter is operably linked to an RNA coding sequence, expression of which is essential for growth of the microorganism, wherein the RNA coding sequence does not encode an auxotrophic marker; ii) a pair of site specific recombinase recognition sites (SSRRS) flanking or within the RNA coding sequence such that recombination between the SSRRS disrupts expression of the RNA coding sequence; and iii) a site specific recombinase (SSR) coding region, wherein the SSR is specific for the SSRS, and wherein expression of the SSR is repressed by the second compound, wherein: v) the modified microorganism is a pathogenic microorganism, and/or vi) the modified microorganism further comprises at least one decoy RNA coding sequence or other decoy genetic in vitro culture comprising a culture medium, wherein the culture medium comprises a sub-micromolar concentration of the first and/or second compounds, and wherein the culture medium comprises a greater than sub-micromolar concentration of at least one decoy compound.” Similarly, claim 1 of this application is drawn to “A modified microorganism, the growth of which can be controlled by exogenously provided first and second compounds, the modified microorganism having genetic alterations comprising: i) a promoter inducible by the first compound, wherein the inducible promoter is operably linked to an RNA coding sequence, expression of which is essential for growth of the microorganism, wherein the RNA coding sequence does not encode an auxotrophic marker; i) a pair of site specific recombinase recognition sites (SSRRS) flanking or within the 10 RNA coding sequence such that recombination between the SSRRS disrupts expression of the RNA coding sequence; and ii1) a site specific recombinase (SSR) coding region, wherein the SSR is specific for the SSRS, and wherein expression of the SSR is repressed by the second compound.” Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of this application appear to recite claim limitations substantially similar and encompassed by claims 1-3 of USPAT ‘927. See above underlined portions. With respect to the application of USPAT ‘927 to claims 7-15 of this application, it is emphasized that claim 1 of USPATAPP ‘927 was amended after the ‘Election/Restrictions’, mailed 19 May 2017. Specifically, amendments to the claims results in the alteration of claim scope between the claims of USPAT ‘927 and the claims of this application such that they are reasonably considered to be coextensive. Regarding the in vitro culture comprising a culture medium, wherein the culture medium comprises a sub-micromolar concentration of the first and/or second compounds, and wherein the culture medium comprises a greater than sub-micromolar concentration of at least one decoy compound” which teaches the inclusion of the first compound, second compound, and decoy compound with the modified microorganism in a growth medium. Further, this limitation suggests the culturing of the modified microorganism thereby rendering the method of culturing with the modified microorganism prima facie obvious.
Accordingly, claims 1-14 are rejected over claims 1-3 of USPAT ‘927 on the grounds of non-statutory obviousness-type double patenting.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Vague and Indefinite
	Claims 1-7 and 12-14 recite the limitation “an RNA coding sequence, expression of which is essential for growth of the microorganism” and further recites that “the RNA coding sequence does not encode an auxotrophic marker” which is considered vague and indefinite in light of the originally filed disclosure. Specifically, these limitations are considered conflicting in nature, where the originally filed disclosure defines an auxotrophic marker as follows:
“The RNA coding sequence encodes an RNA which may or may not encode a protein, but for the purpose of this disclosure it does not encode an auxotrophic marker. Those skilled in the art will appreciate that an auxotrophic marker is a gene encoding a protein that is required for the microorganism to synthesize a compound needed for growth, examples of which include but are not necessarily limited to nucleotides, amino acids, cofactors, vitamins and fatty acids. Further, the skilled artisan will be able to ascertain whether or not any particular DNA sequence encodes an auxotrophic marker based on well-known parameters.”

The auxotrophic marker is defined as “a gene encoding a protein that is required for the microorganism to synthesize a compound needed for growth” which because of its requirement is considered to be essential for the growth of the microorganism. However, the claims indicate the RNA coding sequence is essential for the growth of the microorganism but is not an auxotrophic marker. Therefore, it is unclear the intended distinction encompassed by the claimed RNA coding sequence whose expression is essential for growth of the microorganism while also not encoding an auxotrophic marker based upon the definition of the originally filed disclosure. Accordingly, clarification and appropriate correction for the above limitation is requested.
	Claims 8-11 recite the limitation “A kit for use in controlling growth of a microorganism of claim 1, the kit comprising a plurality of compounds, wherein the plurality of compounds 

Lack of Antecedent Basis
	Claim 8-11 recite the limitation “further comprising at least one additional decoy compound” which lacks antecedent basis. Claims 8-11 are directed to kit comprising a first compound, a second compound, and at least one additional decoy compound. However, absent is a prior recitation of a decoy compound for the at least one additional decoy compound to be a part of. Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Lindstrom et al. further in view of Hayashi et al.
Claims 1-4, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (The Mother Enrichment Program: A Genetic System for Facile Replicative Life Span Analysis in Saccharomyces cerevisiae. 2009. Genetics. Vol. 183, p413-422; see attached ‘PTO-892’; “LINDSTROM”) further in view of Hayashi et al. (Ubc9 Is Essential for Viability of Higher Eukaryotic Cells. 2002. Experimental Cell Research. Vol. 280, p212-221; see attached ‘PTO-892’; “HAYASHI”).
LINDSTROM describes an inducible genetic system where mother cells maintain a normal replicative life span while the proliferative potential of daughter cells is eliminated. (Abstract.)
Regarding claims 1-4 and 12, LINDSTROM describes a method for restricting the replicative capacity of daughter cells while allowing for mother cells to achieve normal replicative life span. (Abstract; p414, left col., 2nd ¶; p419, right col., 1st-2nd ¶; Figure 1.) Figure 1 outlines the disclosed method utilizing Cre-lox recombination to disrupt essential gene(s) (e.g., UBC9, CDC20) in daughter cells. (Id.)
Regarding claims 7 and 14, LINDSTROM provides for the modification to Saccharomyces cerevisiae. (Abstract; p419, right col., 1st–2nd ¶.)
However, LINDSTROM fails to specifically teach the conditional regulation of the essential gene, UBC9 gene, by an exogenously provided compound. HAYASHI resolves the deficiencies of LINDSTROM, where HAYASHI describes the utilization of a tetracycline-repressible promoter for the regulation of UBC9 expression. (Abstract.)

In view of the teachings of LINDSTROM and HAYASHI (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the tetracycline-regulated UBC9 as described in HAYASHI with the UBC9 of LINDSTROM. The substitution of regulated the regulated UBC9 would have yielded predictable results, namely, the same system described by LINDSTROM with the added advantage of separately controlling UBC9 expression.
Accordingly, LINDSTROM further in view of HAYASHI renders the instant claims unpatentable.

Relevantly Identified Reference
A search identified Cai et al. Intrinsic biocontainment: Multiplex genome safeguards combine transcriptional and recombinational control of essential yeast genes. PNAS. Published 26 January 2015. PNAS. 6 pages; see attached ‘PTO-892’; “CAI”) as a relevant reference.  CAI describes the application of safeguard switches that are regulated by submicromolar small molecule(s) for containing engineered microbes (e.g., biocontainment). However, CAI is inapplicable based upon its publication date of 26 January 2015 which is after the earliest effective filing date of this application which is 19 January 2015.

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636